Exhibit 10.127

 

GUARANTY OF BORROWER’S RECOURSE LIABILITIES

 

1.                                       The Guaranty.

 

The undersigned guarantor, MINTO BUILDERS (FLORIDA), INC., a Florida corporation
(“Guarantor”), having an office at 2901 Butterfield Road Oak, Brook, Illinois
60523, unconditionally and irrevocably, guarantees (the “Guaranty”) to TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, having an office at 730 Third
Avenue, New York, New York 10017 (“Lender”), the due payment and prompt
performance of the Liabilities (defined below) and the payment, on demand of the
Expenses (defined below). This Guaranty is absolute, independent and continuing
under all circumstances, and is a guaranty of payment and performance, not of
collection. Guarantor acknowledges that Lender has given sufficient
consideration for this Guaranty by agreeing to permit the assumption of a
certain loan (the “Loan”) by MB Minneapolis 8th Street, L.L.C., a Delaware
limited liability company (“Borrower”). The Loan is evidenced by that certain
promissory note from 80 South Eighth L.L.C., a Delaware limited liability
company (“Old Borrower”) to Lender in the amount of $161,000,000.00 dated
December 15, 2004 (the “Note”). The Note is primarily secured by that certain
Mortgage, and Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement dated December 15, 2004 executed by Old Borrower for the
benefit of Lender recorded on December 23, 2004 in the Office of the Register of
Titles, Hennepin County, Minnesota under Document No. 4057371 (the “Mortgage”).
Guarantor acknowledges that Lender is consenting to the transfer of the Property
encumbered by the Mortgage and the assumption of the Loan in reliance on each of
the terms of this Guaranty.

 

2.                                       Definitions.

 

2.1                                 “Default Interest Rate” is defined as the
lower of 10.00% per annum or the maximum interest rate, if any, permitted by
law.

 

2.2                                 “Expenses” means all attorneys’ fees and
disbursements, court costs and other legal expenses and all other costs and
expenses of any kind which Lender may at any time pay or incur in connection
with the Liabilities or in attempting to collect, compromise or enforce in any
respect the Liabilities or this Guaranty, whether or not suit is ever filed, and
whether or not in connection with any insolvency, bankruptcy, reorganization,
arrangement or other similar proceeding involving Guarantor. If Lender pays any
such cost or expense, “Expenses” also includes interest at the Default Rate on
any such payment from the date of payment by Lender until repayment of such sum
to Lender in full.

 

2.3                                 “Liabilities” means any and all matters set
forth in Section 15.l(c) of the Mortgage as “excluded and excepted from the
limitation of liability.” The provisions of Section 15.1 (c) of the Mortgage are
incorporated by reference in this Guaranty as if fully set forth herein.
Guarantor acknowledges that the amount of the Liabilities and Expenses may
exceed the amount necessary to pay in full the Note.

 

1

--------------------------------------------------------------------------------


 

2.4                                 “Loan Documents” is defined as the Note, the
Mortgage, the Assignment of Leases and Rents executed by Borrower in favor of
Lender, recorded on December 23, 2004 in the Office of the Register of Titles,
Hennepin County, Minnesota under Document No. 057372 (the “Assignment”) and all
documents now or hereafter executed by Borrower or held by Lender relating to
the Loan, including all amendments but excluding any indemnities or guaranties
delivered in connection with the Loan.

 

3.                                       Representations and Warranties.
Guarantor represents and warrants to Lender as follows:

 

3.1                                 Review of Guaranty and Loan Documents.
Guarantor has reviewed with the benefit of its legal counsel the terms of this
Guaranty, the Mortgage, the Assignment, the Note and each of the other Loan
Documents.

 

3.2                                 Financial Benefit to Guarantor. Guarantor is
deriving a material financial benefit from the making of the Loan to Borrower.

 

3.3                                 Organization/Authorization/Enforceability.
Guarantor is duly organized, validly existing and in good standing under the
laws of the State of its formation, and duly qualified and in good standing
under the laws of each other State in which its activities require that it be
qualified. Guarantor has executed and delivered this Guaranty pursuant to proper
authority duly granted. Each obligation under this Guaranty is legal, valid,
binding and enforceable against Guarantor in accordance with its terms, subject
to any applicable provisions of bankruptcy and insolvency laws and laws
governing the rights of creditors generally.

 

3.4                                 Existing Defaults/Litigation/Violations of
Law. Guarantor is not in default under any agreement, the effect of which could
materially adversely affect performance of its obligations under this Guaranty.
There are no actions, suits or proceedings pending or, to the best of its
knowledge, threatened against Guarantor before any court or any other
governmental authority of any kind which could materially adversely affect
performance of its obligations under this Guaranty. Neither the execution and
delivery of this Guaranty nor compliance with its terms will violate any
presently existing law, regulation, order, writ, injunction or decree of any
court or other governmental authority of any kind, or result in any default by
Guarantor under any other document or agreement of any kind.

 

3.5                                 ERISA. Guarantor is not an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”) to which ERISA
applies and Guarantor’s assets do not constitute assets of any such plan.

 

3.6                                 Solvency. Guarantor (i) is solvent on the
date of this Guaranty and will not become insolvent as a result of the
obligations incurred under this Guaranty; (ii) is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
the property of such Guarantor is an unreasonably small capital; and (iii) has
not intended to incur, does not intend to incur, and does not believe that it is
incurring, obligations that would be beyond Guarantor’s ability to pay as such
obligations mature.

 

2

--------------------------------------------------------------------------------


 

4.                                       Covenants and Agreements. Guarantor
covenants and agrees as follows:

 

4.1                                 Transfers, Sales, Etc. Guarantor will not
sell, lease, transfer, convey or assign any of its assets, unless such sale,
lease, transfer, conveyance or assignment will not have a material adverse
effect on the business or financial condition of Guarantor. The foregoing
sentence will not expand or diminish the scope of any transfer of assets that is
permitted or constrained by the Note, the Mortgage or any other Loan Document.
In addition, Guarantor will not become a party to any merger or consolidation
that would have a material adverse affect on the financial condition of
Guarantor or its ability to perform hereunder, nor, except in the ordinary
course of its real estate business, acquire all or substantially all of the
assets of, a controlling interest in the stock of, or a partnership or joint
venture interest in, any other entity. For purposes of this paragraph, an event
shall be deemed to have a “material adverse effect” on the business or financial
condition of Guarantor if such event results in a failure of the “Net Worth
Test” (as defined below).

 

4.2                                 Rescinded, Avoided or Returned Payments. If
at any time any part of any payment previously applied by Lender to any of the
Liabilities is rescinded, avoided or returned by Lender for any reason,
including the insolvency, bankruptcy or reorganization of the Guarantor or any
other party, such Liabilities will be deemed to have continued in existence to
the extent that such payment is rescinded, avoided or returned, and this
Guaranty will be reinstated as to such Liabilities as though such prior
application by Lender had not been made.

 

4.3                                 Certain Permitted Actions of Lender. Lender
may from time to time, in its sole discretion and without notice to Guarantor,
take any of the following actions without in any way affecting the obligations
of Guarantor: (a) obtain a security interest in any property to secure any of
the Liabilities or any obligation hereunder or under any of the Loan Documents;
(b) obtain the primary or secondary obligation of any additional obligor or
obligors with respect to any of the Liabilities or any obligations under any of
the Loan Documents; (c) extend, modify, subordinate, exchange or release any of
the Liabilities or any of the obligations under any of the Loan Documents; (d)
modify, subordinate, exchange or release its security interest in any part of
any property securing any of the Liabilities or any obligation hereunder or any
obligation under any of the Loan Documents, or extend, modify, subordinate,
exchange or release any obligations of any obligor with respect to any such
property; (e) alter the manner or place of payment of the Liabilities; (f)
enforce this Guaranty against Guarantor for payment of any of the Liabilities,
whether or not Lender has (A) proceeded against any other party primarily or
secondarily obligated with respect to any of the Liabilities or (B) resorted to
or exhausted any other remedy or any other security or collateral; and (g)
foreclose on, take possession of or sell any of the collateral or security for
the Liabilities or enforce any other rights under the Note, the Mortgage or any
of the other Loan Documents.

 

4.4                                 Lender’s Option to Release Any Guarantor.
Lender may, from time to time in its sole discretion, release Borrower or any
other obligor from any of the Liabilities without notice to Guarantor or any
other party and without in any way releasing or affecting the liability of
Guarantor.

 

3

--------------------------------------------------------------------------------


 

4.5                                 Application of Payments. Lender may apply
any payment made on account of the Liabilities toward such of the Liabilities,
and in such order, as Lender may from time to time elect in its sole discretion.

 

4.6                                 Subordination. Guarantor hereby
subordinates, and will cause any entity which Guarantor directly or indirectly
controls (an “Affiliate”) to subordinate, any claims or liens of Guarantor or
such Affiliate against Borrower and each and every other guarantor of any kind
(including any right of Guarantor to a return of any capital contributed to
Borrower and any other guarantor) to all of the Liabilities and to any other
claims or liens of Lender against Borrower and any other guarantor or its
property. Upon any notice by Lender to Guarantor of the existence or occurrence
of any Liabilities, Guarantor and its Affiliates will enforce any of their
claims or liens as trustee for Lender, and will cause any receipts (except for
management and/or leasing fees received by Affiliates in connection with
services actually rendered) to be paid over to Lender on account of the
Liabilities without affecting in any manner the liability of Guarantor under
this Guaranty except to the extent of such payment.

 

4.7                                 Certain Events Not Affecting Obligations of
Guarantors. The obligations of Guarantor hereunder will not be affected by any
of the following: (a) the release or discharge of Borrower or any other
guarantor in any creditors’, receivership, bankruptcy, reorganization,
insolvency, or other proceeding; (b) the rejection or disaffirmance in any such
proceeding of any of the Liabilities or any of the obligations under the Loan
Documents; (c) the impairment or modification of any of the Liabilities or any
of the obligations under the Loan Documents, or of any remedy for the
enforcement thereof, or of the estate of any other Guarantor in bankruptcy,
resulting from any present or future federal or state bankruptcy law or any
other law of any kind or from the decision or order of any court or other
governmental authority; (d) any disability or defense of Borrower or any other
guarantor; (e) the cessation of the liability of Borrower or any other guarantor
for any cause whatsoever; (f) any sale, assignment, transfer or other conveyance
(including any conveyance in lieu of foreclosure or any collateral sale pursuant
to the Uniform Commercial Code) of any of the security for any of the
Liabilities or for the Loan, regardless of the amount received by Lender in
connection therewith; or (g) any disability or defense of any kind now existing
of Guarantor with respect to any provision of this Guaranty.

 

4.8                                 No Obligation of Lender Regarding Security
Interest. Lender will have no obligation to obtain, perfect or retain a security
interest in any property to secure any of the Liabilities or this Guaranty, or
to protect or insure any such property.

 

4.9                                 Filing of Certain Claims. Guarantor promptly
will file in any bankruptcy or other proceeding in which the filing of claims is
required by law all claims and proofs of such claims which Guarantor may have
against any other Guarantor, and will collaterally assign to Lender or its
nominee all rights of such Guarantor thereunder. If any Guarantor does not so
file, such Guarantor hereby irrevocably authorizes Lender or its nominee to do
so, either (in Lender’s discretion) as attorney-in-fact for such Guarantor, or
in the name of Lender or Lender’s nominee. In all such cases, any party
authorized to pay such claim will pay to Lender or its nominee the full amount
thereof.

 

4

--------------------------------------------------------------------------------


 

4.10                           ERISA. For so long as this Guaranty is
continuing, Guarantor hereby covenants to Lender that, for the duration of the
term of this Guaranty, such Guarantor will not be an “employee benefit plan”
within the meaning of Section 3(3) of ERISA to which ERISA applies and such
Guarantor’s assets will not constitute assets of any such plan.

 

4.1 1                        Net Worth Test. For so long as this Guaranty is
continuing and until the Loan is repaid in full, Guarantor hereby covenants to
Lender that Guarantor and Borrower, in the aggregate, shall at all times
maintain a collective net worth of not less than $75,000,000 (the “Net Worth
Test”). In the event that Guarantor and Borrower do not meet the Net Worth Test,
then Guarantor agrees to promptly deliver to Lender an additional or a
substitute Guaranty in substantially the same form as this Guaranty, or a surety
instrument, satisfactory to Lender, executed by the additional or substitute
Guarantor, as the case may be, satisfactory to Lender in its reasonable
discretion, which Guaranty or surety is sufficient in amount to cause the Net
Worth Test to then be met.

 

5.                                       Waivers. Guarantor hereby expressly
waives:

 

5.1                                 Notices. Notice of the acceptance by Lender
of this Guaranty, notice of the existence or creation of any of the Liabilities,
presentment, demand, notice of dishonor, protest, notice of protest, notice of
acceleration, notice of intent to accelerate, under this Guaranty and all other
notices except any specifically required by this Guaranty.

 

5.2                                 Disclosures About Other Guarantor. Any
obligation Lender may have to disclose to Guarantor any facts Lender now or
hereafter may know or have reasonably available to it regarding Borrower or any
other guarantor or its financial condition, whether or not Lender has a
reasonable opportunity to communicate such facts or has reason to believe that
any such facts are unknown to Guarantor or materially increase the risk to
Guarantor beyond the risk Guarantor intends to assume hereunder.

 

5.3                                 Diligence in Collection. All diligence in
collection of any of the Liabilities, any obligation hereunder, or any guaranty
or other security for any of the foregoing.

 

5.4                                 Benefit of Certain Laws. The benefit of all
appraisement, valuation, marshalling, forbearance, stay, extension, redemption,
homestead, exemption and moratorium laws now or hereafter in effect.

 

5.5                                 Certain Defenses. Any defense based on the
incapacity, lack of authority, death or disability of any other person or entity
or the failure of Lender to file or enforce a claim against the estate of any
other person or entity in any administrative, bankruptcy or other proceeding.

 

5.6                                 Election of Remedies Defense. Any defense
based on an election of remedies by Lender, whether or not such election may
affect in any way the recourse, subrogation or other rights of Guarantor against
Borrower or any other guarantor or any other person in connection with the
Liabilities.

 

5

--------------------------------------------------------------------------------


 

5.7                                 Defenses Relating to Collateral Sale. Any
defense based on the failure of Lender to (a) provide notice to the Guarantor of
a sale or other disposition (including any collateral sale pursuant to the
Uniform Commercial Code) of any of the security for any of the Liabilities, or
(b) conduct such a sale or disposition in a commercially reasonable manner.

 

5.8                                 Rights of Subrogation, Contribution, Etc.
Until payment by Guarantor of all amounts claimed under this Guaranty by Lender,
any rights arising because of Guarantor’s payment of any of the Liabilities, (a)
against Borrower or any other guarantor, by way of subrogation of the rights of
Lender or otherwise, or (b) against Borrower any other guarantor or any other
party obligated to pay any of the Liabilities, by way of contribution or
reimbursement or otherwise.

 

6.                                       Miscellaneous.

 

6.1                                 Continuing Guaranty. This Guaranty in all
respects will be a continuing guaranty, remaining in full force and effect until
all of the following have occurred: (a) all of the Liabilities, if any, have
been satisfied in full, (b) all of Guarantor’s obligations hereunder have been
satisfied in full, and (c) all obligations relating to the Loan have been paid
and performed in full. No notice of discontinuance or revocation will affect any
of the obligations of Guarantor hereunder or any other obligor under any of the
Liabilities. All obligations of Guarantor hereunder will survive any
foreclosure, reinstatement, period of redemption or any deed in lieu of
foreclosure which Lender may accept, to the extent any of the Liabilities remain
unsatisfied or otherwise survive. Lender will acknowledge that there is no
further obligation under this Guaranty when (a) (b) and (c) above have occurred.

 

6.2                                 Joint and Several Obligations; Successors
and Assigns. If there is more than one Guarantor, all obligations under this
Guaranty are joint and several to each of the Guarantors and any other party
which hereafter guarantees any portion of the Liabilities. This Guaranty will
bind Guarantor and the successors of Guarantor. This Guaranty will inure to the
benefit of Lender and the successors and assigns of Lender including any
participants of Lender with respect to the Loan.

 

6.3                                 Assignment by Lender. In connection with the
assignment or transfer of an interest in the Loan, Lender may from time to time,
without notice to any Guarantor, assign or transfer any interest in any of the
Liabilities by loan participation or otherwise, and notwithstanding such
assignment or transfer, such Liabilities will remain Liabilities for purposes of
this Guaranty and each assignee or transferee of any interest in any of the
Liabilities and this Guaranty will, to the extent of such interest, be entitled
to the benefits of this Guaranty to the same extent as if such assignee or
transferee were Lender.

 

6.4                                 Time of Essence. Time is of the essence of
this Guaranty.

 

6.5                                 Notices. All acceptances, approvals,
consents, demands, notices, requests, waivers and other communications (the
“Notices”) required or permitted to be given under the Loan Documents must be in
writing and (a) delivered personally by a process server providing a sworn
declaration evidencing the date of service, the individual served, and the
address where

 

6

--------------------------------------------------------------------------------


 

the service was made; (b) sent by certified mail, return receipt requested or
(c) delivered by nationally recognized overnight delivery service that provides
evidence of the date of delivery, with all charges prepaid (for next morning
delivery if sent by overnight delivery service), addressed to the appropriate
party at its address listed below:

 

If to
Guarantor:                                                                                                                                                              
Minto Builders (Florida), Inc.

2901 Butterfield Road
Oak Brook, Illinois 60528
Attn: Lori Foust

 

with a courtesy

copy
to:                                                                                                                                                                                                   
The Inland Real Estate Group, Inc.

2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Dennis Holland, Esq.

Law Department

 

If to Lender:

Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017
Attention: Director Portfolio Management
For Mortgage and Real Estate Division
Region: Midwest/Southwest
TIAA Investment ID # AAA-4527
Mortgage #0005970

 

with a courtesy

copy to:

Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 100 17
Attention: Managing Counsel - New York
Investment Management Law
Region: Midwest/Southwest
TIAA Investment ID # AAA-4527
Mortgage #0005970

 

Lender and Borrower each may change from time to time the address to which
Notices must be sent, by notice given in accordance with the provisions of this
Section. All Notices given in accordance with the provisions of this Section
will be deemed to have been received on the earliest of (i) actual receipt; (ii)
Guarantor’s rejection of delivery; or (iii) 3 Business Days after having been
deposited in any mail depository regularly maintained by the United States
Postal

 

7

--------------------------------------------------------------------------------


 

Service, if sent by certified mail, or 1 Business Day after having been
deposited with a nationally recognized overnight delivery service, if sent by
overnight delivery.

 

6.6.                              No Modification Without Writing. This Guaranty
may not be terminated or modified in any way nor can any right of Lender or any
obligation of Guarantor be waived or modified, except by a writing signed by
Lender and Guarantor.

 

6.7.                              Severability. Each provision of this Guaranty
will be interpreted so as to be effective and valid under applicable law, but if
any provision of this Guaranty will in any respect be ineffective or invalid
under such law, such ineffectiveness or invalidity will not affect the remainder
of such provision or the remaining provisions of this Guaranty.

 

6.8.                              Cumulative. The obligations of Guarantor
hereunder are in addition to any other obligations it may now or hereafter have
to Lender, and will not be affected in any way by the delivery to Lender by any
other guarantor of any other guaranty, or any combination thereof. All rights
and remedies of Lender and all obligations of the Guarantor under this Guaranty
are cumulative. In addition, Lender will have all rights and remedies available
to it in law or equity for the enforcement of this Guaranty.

 

6.9                                 Effect of Lender’s Delay or Action. No delay
by Lender in the exercise of any right or remedy will operate as a waiver
thereof, and no single or partial exercise by Lender of any right or remedy will
preclude any other exercise thereof or the exercise of any other right or
remedy. No action of Lender permitted hereunder will in any way impair or
otherwise affect any right of Lender or obligation of Guarantor under this
Guaranty.

 

6.10                           Governing Law. This Guaranty will be governed by,
and construed in accordance with, the laws of the state of New York, without
regard to conflict of law principles.

 

6.11                           Entire Agreement. This Guaranty represents the
entire final agreement between the parties with respect to the transactions
referred to herein and cannot be modified, supplemented, amended, rescinded or
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties, except by an instrument in writing signed by the
parties hereto. There are no unwritten oral agreements between the parties
hereto.

 

6.12                           Waiver of Jury Trial. Guarantor and Lender hereby
knowingly, voluntarily and intentionally waive any rights that Guarantor or
Lender may have to a trial by jury in any litigation arising in any way in
connection with this Guaranty or any of the other Loan Documents executed by
Guarantor or in connection with any other statements or actions of Lender or
Guarantor.

 

6.13                           No Exculpation. The obligations of Guarantor
under this Guaranty are not limited or impaired by any provisions in the Loan
Documents exculpating Borrower or Borrower’s partners from personal liability
thereunder or limiting Lender’s recourse against Borrower or Borrower’s
partners.

 

8

--------------------------------------------------------------------------------


 

7.                                       Construction.

 

7.1                                 The terms “include”, “including” and similar
terms are construed as if followed by the phrase “without limitation”.

 

7.2                                 The singular of any word includes the plural
and the plural includes the singular. The use of any gender includes all
genders.

 

7.3                                 The terms “person”, “party” and “entity”
include natural persons, firms, partnerships, limited liability companies and
partnerships, corporations and any other public or private legal entity and all
heirs, personal representatives, successors and assigns of such person or
entity.

 

7.4                                 The term “provisions” includes terms,
covenants, conditions, agreements and requirements.

 

7.5                                 No inference in favor of or against a party
with respect to any provision in this Guaranty may be drawn from the fact that
the party drafted this Guaranty.

 

7.6                                 Any appointment of Lender as Guarantor’s
attorney-in-fact is irrevocable and coupled with an interest. Lender may appoint
a substitute attorney-in-fact. Guarantor ratifies all actions taken by the
attorney-in-fact but, nevertheless, if Lender requests, Guarantor will
specifically ratify any action taken by the attorney-in-fact by executing and
delivering to the attorney-in-fact or to any entity designated by the
attorney-in-fact all documents necessary to effect the ratification.

 

[SIGNATURE PAGE TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of this
               day of August, 2006.

 

 

MINTO BUILDERS (FLORIDA),

 

INC., a Florida corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------